DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-6 and 17-20 are currently pending.  Claims 1 and 3 are amended. Claims 2 and 7-16 are canceled.

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   

Rejections Withdrawn 
Claim Rejections - 35 USC § 102
In light of the amendments to the claims the rejection of claims 1, 7 and 17-20 under 35 U.S.C. 102(a)(1) as being unpatentable over Sakuma et al. JP 2006-008661 A (1/12/2006)(7/10/2020 IDS) is withdrawn.  

Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1, 7, 12 and 17-20 under 35 U.S.C. 103 as being unpatentable over Sakuma et al. JP 2006-008661 A (1/12/2006)(7/10/2020 IDS) is withdrawn.  


New Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakuma et al. JP 2006-008661 A (1/12/2006)(7/10/2020 IDS) in view of Hasagawa et al. US 2015/0224036 (8/13/2015).  

Sakuma et al. (Sakuma) teaches a powder for a cosmetic that is dispersible in water, and also teaches a cosmetic prepared by mixing the powder therein to.  A methacrylic polymer containing a phosphorylcholine group is covalently bonded directly to a surface of the powder.  The cosmetic is prepared by mixing the powder into the cosmetic. (See Abstract).  
This reads on a dispersible powder comprising a powder treated with a surface treatment agent wherein the surface treatment comprises a methacrylic polymer containing a phosphorylcholine group as called for in instant claim 1.  Sakuma also teaches a cosmetic that comprises this dispersible powder as called for in instant claim 17.  
1,3-butylene glycol and water are also included in the cosmetic. (See Example 22).  Water is called for in instant claims 18 and 1,3-butylene glycol is called for in instant claims 19 and 20.
Sakuma teaches that its powder is excellent in water dispersibility and can be easily incorporated into a cosmetic because of this water dispersibility. (See [0019]-[0020]).

Sakuma teaches that conventionally when an attempt is made to disperse a powder such as a pigment in water, an inorganic pigment such as a metal oxide generally has a high hydrophilicity but the pigment particles condense in water and immediately settle.  Therefore in order to further increase the hydrophilicity and improve the dispersion stability a method of covering the pigment particle surface with alumina or silica is employed and it is treated with surfactant and this raises the dispersibility with respect to water.  Coating titanium dioxide with a dispersible nonionic surfactant such as polyethylene glycol and fatty acid soap is also employed. (See Sakuma [0007-0008]).  Thus, it is conventional and known to treat with a surfactant to increase a powder’s dispersibility in water.
Sakuma does not teach the nonionic surfactant polyglyceryl isostearate.  Sakuma does not teach polyalkylsilsesquioxane particles.  These deficiencies are made up for with the teachings of Hasagawa.  
Hasagawa et al. teach a surface treated cosmetic powder that exhibits smooth and light touch, and affords moist usability peculiar to the silicone gel and excellent adhesion to skin for the cosmetic powder. The powder is an inorganic powder, an organic powder or a composite powder thereof.  (See Abstract).  As the powder, polymethylsilsesquioxane particles are taught to be useful. (See [0093], [0216]).  Polymethylsilsesquioxane particles are polyalkylsilsesquioxane silicone powders as called for in instant claim 1.  
Hasagawa teaches surfactants for the production of the composite particles according to the present invention.  Hasagawa teaches the surfactants can have an HLB of from 4 to 14. (See [0094]).  Hasagawa teaches polyglyceryl isostearate. (See [0195]). Polyglyceryl isostearate is called for in instant claim 5.  An HLB of from 4 to 14 overlaps with the range of 8 to 18 called for in instant claim 6.  Polyglyceryl isostearate is a polyglycerin fatty acid ester as called for in claims 3 and 4 and a nonionic surfactant in claim 1.     
It would have been prima facie obvious for one of ordinary skill in the art making the Sakuma composition to treat a polymethylsilsesquioxane powder with the non-ionic surfactant polyglyceryl isostearate as taught by Hasagawa in order to have a suitable powder be even more water dispersible as taught by Sakuma. 


Response to Arguments
Applicants’ arguments of March 24, 2022 have been fully considered and are found to be persuasive.  
Applicants note the amendment of claims 1 and 3 and the incorporation of the limitations of original claims 2 and 12.  
Applicants argue that Sakuma does not disclose the claimed dispersible powder because Sakuma’s powder is not surface-treated with a surface treatment agent containing a polymer or a (meth)acrylic powder.  Applicants argue that Sakuma’s powder teaches away from the claimed dispersible powder because Sakuma teaches that its method has the advantages of not changing the surface characteristics of the powder itself and its method does not result in  losing a phosphorylcholine group due to peeling of the polymer.  Therefore skilled artisans would have been discouraged from modifying Sakuma to produce a powder in which a phorphorylcholine group is introduced by coating with a polymer having a phosphorylcholine group.  
Applicants also argues that Hasegawa does not teach the claimed non-ionic surfactant because Hasegawa’s non-ionic surfactant is not contained in the surface treating agent but rather in the composition itself.  Applicants also argue that Sakuma and Hasegawa are not combinable because skilled artisans would not modify the powder of Sakuma with the teaching of Hasegawa and the modification would not result in the claimed powder.
Applicants also assert that their powder provides unexpected results in improved dispersibility in water. 

Applicants’ arguments have been carefully considered and are not found to be persuasive.  Sakuma’s powder is treated with a surface treatment agent comprising a methacrylic polymer containing a repeating unit having a phosphorylcholine group.  
Claim 1 does not require a coating, it requires treatment. Covalently bonding reads on such treatment.  Thus, Sakuma in light of Hasagawa reads on the claims as they have been amended.  
Sakuma teaches that conventionally when an attempt is made to disperse a powder such as a pigment in water, an inorganic pigment such as a metal oxide generally has a high hydrophilicity but the pigment particles condense in water and immediately settle.  Therefore in order to further increase the hydrophilicity and improve the dispersion stability a method of covering the pigment particle surface with alumina or silica is employed and it is treated with surfactant and this raises the dispersibility with respect to water.  Coating titanium dioxide with a dispersible nonionic surfactant such as polyethylene glycol and fatty acid soap is also employed. (See Sakuma [0007-0008]).  Thus, it is conventional and known to treat with a surfactant to increase a powder’s dispersibility in water.
Sakuma does not teach the nonionic surfactant polyglyceryl isostearate.  This teaching is provided by Hasegawa, which teaches a non-ionic surfactant.  Hasehawa teaches the non-ionic surfactant and does not need to teach that the surfactant is used for surface treatment because this teaching is already provided in Sakuma.  Sakuma clearly teaches that it is known to treat with a surfactant to increase a powder’s dispersibility in water.  
Sakuma does not teach away from the claimed invention.  Sakuma teaches treating with a methacrylic polymer containing a repeating unit having a phosphorylcholine group. Sakuma teaches treating with a surfactant to increase a powder’s dispersibility in water.  
Applicants’ assertion of a teaching away is unpersuasive because what Applicants are pointing to (advantages of its surface treating method) does not constitute a teaching away; it is just a preferred embodiment.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. MPEP 2123.  Thus, the prior art’s disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit or otherwise discourage the solution claimed.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  There is still no disparagement of treating by coating the surface of a powder anywhere in the Sakuma reference.  A teaching away must be clear. See MPEP Sec. 2143.03 (VI). 
With respect to what Hasegawa is directed to, it teaches a non-ionic surfactant and that is the only teaching cited in Hasegawa.  Sakuma teaches that surface treating with the non-ionic surfactant is a well known way to increase dispersibility in water, so it is irrelevant what the entire teaching of Hasegawa is directed to.  It is analogous art and it teaches a suitable non-ionic surfactant.  
With respect to Applicants’ assertion that their powder provides unexpected results in improved dispersibility in water, this is not persuasive because it is not unexpected.  Sakuma directly and pointedly teaches this, so since the prior art teaches this, it can hardly be considered unexpected.  It is the entire point of the Sakuma prior art reference.



Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619